DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovely (9,220,347).  Lovely shows the use of a combination canopy (200) assembly and a chair (100), wherein the canopy assembly comprises: a first mounting fixture and a second mounting fixture (250) each coupled to the chair; a first arm and a second arm (210), each arm having a first end and a second end, wherein the first end of each arm is pivotably connected to a respective mounting fixture; a first canopy support and a second canopy support (230), wherein the second end of each arm is coupled to a respective canopy support; a first brace (220) and a second brace (220), each brace coupled between a respective arm and canopy support, with a first end of each brace being coupled to the respective arm with a slidable coupler (260) so as to permit the rotation of the first and second canopy supports relative to the first and second arms as the slider slides along the arm (Figs. 4A-4B) ; a cross-member coupled (270) intermediate the first and second canopy supports, for maintaining the first and second canopy support at a predetermined spaced distance from each other; and a canopy (240) that is at least supported by the first canopy support and the second canopy support; wherein:  when the canopy assembly is in a deployed position, the cross-member maintains the first and second canopy supports at the predetermined spaced distance from each other; and when both the canopy assembly and the chair are in their respective stowed positions, the cross-member maintains the first and second canopy supports at the predetermined spaced distance from each other (as long as the cross member is not collapsed into a folding position).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovely in view of Wahl.  Lovely shows all of the teachings of the claimed invention except the use of a chair having a U-shaped seat frame coupled to a U-shaped back frame along with a U-shaped front and back leg frames.  Wahl shows a chair having a U-shaped frame (Fig. 9) with a respective U-shaped, seat frame,  back frame, front leg frame and back leg frame that all fold toward one another to collapse the U-shaped frame (Fig. 10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chair of Lovely with a chair frame as taught by Wahl in order to provide an easier and quicker folding and storage of the chair and canopy.      
Allowable Subject Matter
Claims 2-3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 3, 2022